Exhibit AMENDMENT NO. 2 TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF TEPPCO PARTNERS, L.P. This Amendment No. 2 (this “Amendment No. 2”) to the Fourth Amended and Restated Agreement of Limited Partnership of TEPPCO Partners, L.P. dated effective as of December 8, 2006 (as amended by Amendment No. 1 thereto adopted effective as of December 27, 2007, the “Partnership Agreement”) is hereby adopted by Texas Eastern Products Pipeline Company, LLC, a Delaware limited liability company (the “General Partner”), as general partner of the Partnership.Capitalized terms used but not defined herein are used as defined in the Partnership Agreement. WHEREAS, acting pursuant to the power and authority granted to it under Section15.1(d) of the Partnership Agreement, the General Partner has determined that the following amendment to the Partnership Agreement does not require the approval of any Limited Partner. NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement as follows: Section 1.
